             Case 2:18-cv-04375-CMR Document 4-3 Filed 11/07/18 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                 PHILADELPHIA DIVISION


 JAMES EVERETT SHELTON and JON
 FREY, on behalf of themselves and others
 similarly situated,
                                                             Case No. 2:18-cv-4375-CMR
             Plaintiffs,

 v.

 DIRECT ENERGY, LP,

             Defendant.


                            DECLARATION OF STEVEN M. LUCKS
                      IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS


         STEVEN M. LUCKS declares as follows:

         1.         I am a partner with the law firm Fishkin Lucks LLP, counsel for defendant Direct

Energy, LP (“Direct Energy”) in this action. I make this declaration upon personal knowledge in

support of Direct Energy’s motion to dismiss.

         2.         Annexed hereto as Exhibit A is a true and correct copy of a compilation of TCPA

cases initiated by plaintiff James Shelton.

         Pursuant to 28 U.S.C. § 1746, I certify under penalty of perjury that the foregoing is true

and correct.

Dated: November 7, 2018




                                                 ______________________________
                                                 STEVEN M. LUCKS


00057694.1
Case 2:18-cv-04375-CMR Document 4-3 Filed 11/07/18 Page 2 of 5




           EXHIBIT $
              Case 2:18-cv-04375-CMR Document 4-3 Filed 11/07/18 Page 3 of 5



      Case No.             District                       Defendants
1.    2:2018-cv-04375      Eastern District of            Direct Energy, LP
                           Pennsylvania
2.    3:2018-cv-13404      District of New Jersey         Gallant Ventures LLC d/b/a
                                                          Merchant Direct LLC;
                                                          Daniel L. Fiore
3.    2:2018-cv-03723      Eastern District of            FCS Capital LLC d/b/a
                           Pennsylvania                   Funding Capital Source d/b/a
                                                          Business Debt Experts f/k/a
                                                          Business Debt Relief LLC;
                                                          Emily Yashayev;
                                                          Barry Shargel
4.    6:2018-cv-01335      Middle District of Florida     CSG Solutions Consulting LLC;
                                                          CSG Solutions Services LLC;
                                                          Vincent Campasano, Sr.;
                                                          Carlos Sinencio Guerro;
                                                          Carlos D. Guerrero
5.    2:2018-cv-04413      Eastern District of New York   Nest Planner LLC;
                                                          Anthony Frisone
6.    1:2018-cv-00313      District of Idaho              Paramount Holding Company LLC
7.    2:2018-cv-02759      Eastern District of            Invest 360, LLC d/b/a
                           Pennsylvania                   Fast Capital 360;
                                                          Invest 360 Syndication Group, Inc.
8.    2:2018-cv-11294      District of New Jersey         Merchant Flow Financial Corporation;
                                                          Conroy Williamson
9.    2:2018-cv-02545      Eastern District of            National Student Assist LLC;
                           Pennsylvania                   Nir J. Goldin;
                                                          Liberty Financial USA, LLC;
                                                          Brian M. Roche;
                                                          Does 1-100
10.   1:2018-cv-09915      District of New Jersey         Pivotal Payment Systems, Inc. d/b/a
                                                          Capital Processing Network and CPN;
                                                          Bruce Breunig, Jr.
11.   2:2018-cv-02259      Eastern District of            RFR Capital LLC;
                           Pennsylvania                   Roberts A. Signore;
                                                          Ryan M. Cola;
                                                          Randall Richards
12.   2:2018-cv-02186      Eastern District of            Capital Advances LLC;
                           Pennsylvania                   Carmela Morelli;
                                                          Vincenzo Morelli
13.   2:2018-cv-02187      Eastern District of            Arete Financial Group;
                           Pennsylvania                   Shunmin HSU;
                                                          Phu Loc
14.   2:2018-cv-02071      Eastern District of            Fast Advance Funding, LLC
                           Pennsylvania
15.   2:2018-cv-02070      Eastern District of            Target Advance LLC
                           Pennsylvania
16.   2:2018-cv-02072      Eastern District of            Paramount Holding Company, LLC d/b/a
                           Pennsylvania                   Paramount Payment Systems
17.   2:2018-cv-01655      Eastern District of            Centerpointe Lending Student Loan Services;
                           Pennsylvania                   Jeffrey R. Silhanek;
                                                          Scott E. Shaller
18.   5:2017-cv-00179      Northern District of W.        DirectTV, LLC;
                           Virginia                       AC1 Communications;
                                                          Adam Cox;
              Case 2:18-cv-04375-CMR Document 4-3 Filed 11/07/18 Page 4 of 5



                                                                 Birju, LLC;
                                                                 CDS V1, LLC;
                                                                 Exact Estimating, LLC;
                                                                 Explosive Sales Marketing Group, Inc.;
                                                                 IQ Marketing 2, Corp.;
                                                                 Michael Asghari;
                                                                 Kreatamotive LLC;
                                                                 Mylan Johnson Group;
                                                                 Nas Air Logistics, LLC;
                                                                 Pic Six, LLC;
                                                                 Super Sale Outlets, LLC;
                                                                 Xcite Satellite, LLC
19.   2:2017-cv-04063         Eastern District of                National Gas & Electric, LLC
                              Pennsylvania
20.   1:2017-cv-01868         Northern District of Ohio          LIG International LLC;
                              (Cleveland)                        John Paul Elias;
                                                                 Carlos Maloff;
                                                                 Yuri Lima;
                                                                 Danny Jimenez;
                                                                 Marco Josh Torres;
                                                                 Does 1-100
21.   2:2017-cv-03301         Eastern District of                Fundbox, Inc.;
                              Pennsylvania                       Rapid Response Marketing, LLC;
                                                                 Kevin Devincenzi
22.   2:2017-cv-02851         Eastern District of                Merchant Source Inc. (“MSI”);
                              Pennsylvania                       Anthony Delillo;
                                                                 George M. Greco, Jr.;
                                                                 Does 1-100, Inclusive
23.   2:2017-cv-02620         Eastern District of                iCapital Cash Group Inc;
                              Pennsylvania                       LCF Group, LLC;
                                                                 Last Chance Funding Inc.;
                                                                 Ed Ore;
                                                                 Gary Damico;
                                                                 Edward Samways;
                                                                 Does 1-100;
                                                                 iCapital Cash Inc.
24.   2:2017-cv-02367         Eastern District of                Mark D. Guidubaldi & Associates LLC d/b/a
                              Pennsylvania                       Protection legal Group LLC;
                                                                 Mark D. Guidubaldi;
                                                                 Corporate Bailout, LLC d/b/a
                                                                 Corporate Restructure LLC;
                                                                 Sanford J. Feder;
                                                                 Does 1-100
25.   2:2017-cv-02368         Eastern District of                Doan Solutions, LLC;
                              Pennsylvania                       Thai Doan;
                                                                 Does 1-100
26.   MJ-38125-cv- 0000067-   Magisterial District Court 38-1-   Capital Advance Solutions, LLC; Charles Betta
      2016                    25
27.   MJ-38125-CV-0000080-    Magisterial District Court 38-1-   Western Capital Financial Services, LLC d/b/a
      2016                    25                                 Western Capital Funding;
                                                                 Joshua Hamrell
28.   MJ-38l25-CV-0000092-    Magisterial District Court 38-1-   Doan Solutions, LLC;
      2016                    25                                 Thai Doan
29.   2016 CVI 15320          Cleveland Municipal Court          Endurance Warranty Services, LLC
30.   MJ-3 8125-CV-0000074-   Magisterial District Court 38-1-   Seafront Marketing, LLC d/b/a Market Capital
             Case 2:18-cv-04375-CMR Document 4-3 Filed 11/07/18 Page 5 of 5



      2017                   25                                 Funding, LLC;
                                                                Joseph J. Mullin
31.   MJ-38125-CV-0000075-   Magisterial District Court 38-1-   First Standard Financial Company, LLC d/b/a
      2017                   25                                 First Standard;
                                                                Finance Company LLC;
                                                                Carmine Berardi
32.   MJ-38125-CV-0000076-   Magisterial District Court 38-1-   Creditors Relief, LLC
      2017                   25
33.   MJ-38125-CV-0000118-   Magisterial District Court 38-1-   Insurance Resource Group;
      2017                   25                                 Brandon Wayne Elias
34.   MJ-38125-CV-0000128-   Magisterial District Court 38-1-   Thurman M. Smith
      2017                   25
35.   MJ-38125-CV-0000131-   Magisterial District Court 38-1-   Student Loan Assistance Foundation, LLC;
      2017                   25                                 Michele R. Lear;
                                                                Lonny Lear
36.   2017-27226             Court of Common Pleas of           One Way Funding, LLC;
                             Montgomery County,                 Joseph Reinhardt
                             Pennsylvania
37.   2018-00009             Court of Common Pleas of           Green Star Capital Solutions LLC;
                             Montgomery County,                 Alexander Silverman
                             Pennsylvania
